Evans, Judge:
This is an appeal from a finding of¿ value made by the appraiser at tlie port of Los Angeles on an importation of vetsin imported from China. At the hearing it was stipulated that “the invoice unit values represent the correct export values of the merchandise, and that the item appearing on the invoice as 5 per centum commission should not have been deducted from the total of the invoice values, and with that exception the entered values represent the correct export values, the foreign values being no higher.”
In view of this stipulation I find the values to be the entered values plus 5 per centum commission, which values are the export values of merchandise.
Judgment will be rendered accordingly. It is so ordered.